 



EXHIBIT 10.13

     
ITC Ind Dev-New Trk 03/01/03
  Folder 2379-23
Form Approved, AVP-Law
   

INDUSTRY TRACK CONTRACT
ARTICLES OF AGREEMENT
          THIS AGREEMENT is made and entered into as of the 16th day of June,
2006, by and between UNION PACIFIC RAILROAD COMPANY, a Delaware corporation, to
be addressed at 1400 Douglas Street, Omaha, NE 68179 (hereinafter the
“Railroad”), and LINCOLNWAY ENERGY, LLC., an Iowa corporation, to be addressed
at 59511 West Lincoin Highway, Nevada, IA 50201 ( hereinafter the “Industry”).
RECITALS:
     The Industry desires the construction, maintenance and operation of a
1,224-foot extension of Track 833, 1,825-foot extension of Track 834, 4,259-foot
Track A and 2,854-foot Track B (hereinafter collectively “Track”) at or near
Milepost 182.54, Boone Subdivision. In Ames (Nevada), Story County, Iowa, as
shown on the attached Drawing No. IA-0084-PAH-03 dated November 1, 2005, marked
Exhibit A, hereto attached and hereby made a part hereof.
AGREEMENT:
          NOW, THEREFORE, IT IS MUTUALLY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:
Article 1. TRACK IDENTIFICATION MARKERS.
          For the purpose of this Agreement, the following segments of the Track
shall be identified as follows:

     
Track 834
   
Engineering Station 0+00-
  the initial switch connection or sometimes referred to as the point of switch.
 
   
Engineering Station 2+35-
  the initial 13-foot clearance point of the track. It is the point on the track
where a rail car either being moved or stored on the track will not interfere
with the movement of other rail cars on adjacent main, branch or leed trackage
owned by the Railroad.
 
   
Engineering Station 18+25-
  the end of Industry’s Ownership in Track 834.
 
   
Track A
   
Engineering Station 0+00-
  The Initial switch connection
Engineering Station 1+35 and 40+85-
  the 13-foot clearance points of the track,
Engineering Station 42+58-
  the end of Track A.

Article 2. INDUSTRY TO PROVIDE TRACK MATERIALS.
          The industry, at its expense, will furnish loose materials for 235
feet of track including one No. 15 141-lb, left-hand premium spring frog
turnout, and 174 feet of track including one No. 11 136-lb, right-hand premium
spring frog turnout, obtained from a Railroad-approved vendor, for assembly and
installation by Railroad forces.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT 10.13

     
ITC Ind Dev-New Trk 03/01/03
  Folder 2379-23
Form Approved, AVP-Law
   

Article 3. CONSTRUCTION COST; PAYMENT.
     A. Upon the execution of this Agreement, the Industry shall pay the
Railroad the sum of TWO HUNDRED SEVENTY THOUSAND SIX HUNDRED NINETY-ONE DOLLARS
($270,691.00), which is the firm cost to the industry for construction of that
portion of the Track to be constructed by the Railroad, as described in
Article 4.
     B. The Railroad reserves the right to change construction costs and design
of the Track if construction is not started by the Railroad within six
(6) months of the date of this Agreement due to delays imposed by the Industry.
Article 4. PORTIONS OF TRACK TO BE CONSTRUCTED BY RAILROAD.
     The Railroad, in consideration of payment by Industry of the amount stated
in Article 3 of this Agreement, will install 235 track feet of Track 834
including one No. 15 141-lb, left-hand turnout, and install 174 track feet of
Track A including one No. 11 136-lb, right-hand turnout using track materials
supplied by Industry, and perform electrical work to relocate an existing pole
line.
Article 5. PORTIONS OF TRACK TO BE CONSTRUCTED BY INDUSTRY.
     A. The Industry, at its own expense and subject to the prior approval of
the Railroad, will perform all grading and install all necessary drainage
facilities required in connection with the construction of the Track to the
standards and satisfaction of the Railroad, and arrange to modify any overhead
and/or underground utilities to meet Railroad specifications.
     B. The Industry, at its own expense, will also construct the remainder of
Track 834 and Track A and all of Track 833 and Track B as shown on Exhibit A.
Article 6. CONSTRUCTOR’S RIGHT OF ENTRY AGREEMENT.
     If a contractor is to perform any work on Railroad property, the Industry
will require its contractor to execute the Railroad’s form of Contractor’s Right
of Entry Agreement. The Industry acknowledges receipt of a copy of the
Contractor’s Right of Entry Agreement and understands its terms, provisions and
requirements and will inform its contractor of the need to execute the
agreement. Under no circumstances will the Industry’s contractor be allowed onto
Railroad’s premises without first executing the Contractor’s Right of Entry
Agreement.
Article 7. RIGHT-OF-WAY AND PRIVILEGE.
      The Industry shall procure any needed right-of-way, public authority or
permission for construction, maintenance and operation of the Track outside the
limits of the Railroad’s right-of-way. The Industry shall pay any fees or costs
imposed by any public authority or person for the privillege of constructing,
maintaining and operating the Track.
Article 8. GRANT OF RIGHT; USE AND OPERATION OF THE TRACK.
     A. During the term hereof and subject to the terms and conditions set forth
in this Agreement, Railroad hereby grants to Industry the right, at Industry’s
sole cost and responsibility, to construct, own, keep, maintain, repair and use
Industry’s private section of Track where located on and along Railroad’s
right-of-way.
     B. The Railroad shall operate the Track subject to any applicable tariffs
or rail transportation contracts and the terms of this Agreement, but the
Railroad shall not be obligated to operate or maintain the Track (and the
Industry shall not have any claim against the Railroad) If the Railroad is
prevented or hindered from doing so by the Industry’s breach or by acts of God,
public

E-2



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
Folder 2379-23
ITC Ind Dev-New Trk 03/01/03
Form Approved, AVP-Law
authority, strikes, riots, labor disputes, or other cause beyond its control.
The Railroad shall have the right to use the Track when not to the detriment of
the Industry.
                    C. The Industry shall bear the cost of any modifications to
the Railroad’s tracks, structures and communication facilities, other than track
changes connected with the initial switch connection, required by the
construction, reconstruction or operation of the Track.
                    D. The use and operation of the Track shall also be in
accordance with the terms and conditions set forth in Exhibit B, hereto attached
and hereby made a part hereof.

Article 9.   OWNERSHIP OF THE TRACK.

                    A. The Railroad shall own the portion of Track 834 from the
point of switch to the 13-foot clearance point and the portion of Track A from
the 13-foot clearance point on the west end to the end of the track (hereinafter
“Railroad-owned Track”).
                    B. The Industry shall own the initial 1,224-foot portion of
Track 833, the initial 1,825-foot portion of Track 834 beginning at the point of
switch, the portion of Track A from the initial switch connection to the 13-foot
clearance point on the west end, and all of Track B (hereinafter “Industry-owned
Track”).

Article 10.   MAINTENANCE OF THE TRACK STRUCTURE (RAIL, TIES, BALLAST, OTHER
TRACK MATERIAL).

                    A. The Railroad, at its expense, shall maintain the track
structure for the portion of Railroad-owned Track.
                    B. The Industry, at its expense, shall maintain the track
structure for the portion of Industry-owned Track.

Article 11.   MAINTENANCE OF RIGHT-OF-WAY AND TRACK APPURTENANCES.

                    A.The Railroad, at its expense, shall maintain the
right-of-way and track appurtenances for the portion of Railroad-owned Track.
                    B. The Industry, at its expense, shall perform the following
maintenance of the right-of-way and track appurtenances for the portion of
Industry-owned Track:
            1. Remove snow, ice, sand and other substances and maintain drainage
and grading as needed to permit safe operation over the Track.
            2. Maintain all appurtenances to the Track (other than any automatic
signal systems for train operations and the flashing light signals at 600th
Street), including without limitation, gates, fences, bridges, undertrack
unloading pits, loading or unloading devices and warning signs above, below or
beside the Track.

Article 12.   INDUSTRY TO GIVE NOTICE; FLAGGING.

                    The Industry shall comply with the flagging provisions
contained in Section 1(j) of Exhibit B prior to entering Railroad’s right-of-way
for the purpose of performing any construction or maintenance of the Track as
set forth in this Agreement.

E-3



--------------------------------------------------------------------------------



 



EXHIBIT 10.13

     
ITC Ind Dev-New Trk 03/01/03
  Folder 2379-23
Form Approved, AVP-Law
   

Article 13.   CONSTRUCTION, MAINTENANCE AND REPAIRS BY
INDUSTRY TO CONFORM TO RAILROAD STANDARDS.

                    A. Track construction, maintenance and repair work performed
by the industry shall conform to the Railroad’s standards. If, in the judgment
of the Railroad, any portion of the Track is non conforming and/or unsafe for
railroad operations, the Railroad shall not be obligated to operate over the
Track.
                    B. The Railroad, at the Industry’s expense, shall have the
right, but not be required, to make repairs on the Industry-owned Track when
requested by the industry or when necessary to operate the Track safety.

Article 14.   NON-DISCLOSURE; CONFIDENTIALITY.

                    Except to the extent that disclosure of Information
contained in this Agreement is required by law, the contents of this Agreement
shall not be disclosed or released by any party without the written consent of
all other parties to this Agreement.

Article 15.   TERM.

                    This Agreement shall take effect as of the date of this
Agreement and shall continue in full force and effect until terminated as herein
provided.

Article 16.   CONSENT OF THE RAILROAD TO
CERTAIN FACILITIES OR OPERATIONS.       The Railroad hereby consents to:

                    A. the impairment of the Railroad’s standard clearance
requirements on Track B beginning at Engineering Station 11+07 as shown on
Exhibit A; PROVIDED, however, that industry installs appropriate clearance
warning signs that meet Railroad specifications as shown on Exhibit N, attached
hereto and hereby made a part hereof;
                    B. the construction, maintenance and operation by the
industry of a DDG load-out on Track A beginning at Engineering Station 16+78 and
an ethanol load-out on Track B beginning at Engineering Station 11+07 as shown
on Exhibit A;
                      C. the performance by the industry of intraplant switching
over the industry-owned portion of Track 833, the portion of Track 834 from the
derail at Engineering Station 2+65 to the end of the Industry-owned portion of
the track, the portion of Track A from the point of switch on the east end to
the derail at Engineering Station 39+05, and over all of Track B;
subject to the terms, provisions and conditions set forth in this Agreement and
to any prior regulatory approval that may be needed.

Article 17.   SWITCH MAINTENANCE FEE

                    For the purposes of this Agreement, the parties hereto agree
that the doing of business in an active and Substantial manner over the Track
shall require the movement of a minimum of ten (10) cars to or from the Track,
which yield road haul revenue to the Railroad within any twelve (12) month
period (hereafter “Twelve-month Period”). If the Industry falls to do business
in an active and substantial manner over the Track in any Twelve-Month Period,
the industry agrees to pay the Railroad, in addition to any other charges
specified in this Agreement, an annual fee of SIX THOUSAND DOLLARS ($6,000,00)
for the maintenance of the initial switch connections (hereinafter the
“Maintenance Fee”). Such payment shall entitle industry to a continuation of
service unless the Railroad in its sole and reasonable business

E-4



--------------------------------------------------------------------------------



 



EXHIBIT 10.13

     
ITC Ind Dev-New Trk 03/01/03
  Folder 2379-23
Form Approved, AVP-Law
   

judgment determines that the Maintenance Fee does not justify the continuation
of the Agreement. In such cases, the Railroad shall inform industry of its
decision as soon as practicable. The switch connection consists of that portion
of the Track from the point of switch to the clearance point. The Maintenance
Fee shall be paid annually in advance, beginning with the commencement date of
any applicable respective Twelve-Month Period and shall continue to be paid in
advance for subsequent Twelve-Month Period that the industry fails to do
business in an active and substantial manner over the Track. It is understood
that any Maintenance Fee paid by the industry for a Twelve-Month Period shall be
refunded to the Industry in the event the Industry commences doing business in
an active and substantial manner over the Track for any applicable respective
Twelve-Month Period. The aforesaid Maintenance Fee is the Railroad’s current
system wide charge and the Railroad may adjust it at twelve-month (or greater)
intervals to reflect the Railroad’s then-current rate used system wide, subject
to the terms, provisions and conditions set forth in this Agreement and to any
prior regulatory approval that may be needed.
Article 18. INSURANCE
          A. The Industry, at its expense, shall obtain the Insurance described
in Exhibit C, hereto attached and hereby made a part hereof, and provide a
certificate or certificates of insurance certifying to the effectiveness of such
insurance to the person named in Paragraph C below.
          B. If the Industry will be using the Track to store and/or handle
hazardous materials, the Industry, In addition to the other coverage to be
obtained by the Industry as provided herein, must also obtain “Pollution
Liability Coverage Form Designated Sites” CG 00-39 and furnish the Railroad with
an original certificate of Insurance evidencing this coverage.
          C. All Insurance certificates and correspondence shall be addressed
and sent to: Union Pacific Railroad Company, Real Estate Department, 1400
Douglas Street – Stop 1690, Omaha, NE 68179-1690.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed in duplicate as of the date first herein written.

                  UNION PACIFIC RAILROAD COMPANY    
 
           
 
  By /s/ Steven McLaws
 
      General Director – Industrial
      Development    
 
           
Witness:
  LINCOLNWAY ENERGY, L.L.C.    
 
           
/s/ Kim Supercynski
  By: /s/ Richard Brehm
 
   
 
                Printed Name R. J. BREHM         Title President    

E-5





--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777401.gif]

E-6



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777402.gif]

E-7



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777403.gif]

E-8



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777404.gif]

E-9



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777405.gif]

E-10



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT A
(FLOOR PLAN) [c07774c0777406.gif]

E-11



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT B
ITC Ind Dev-New Trk 03/01/03
Form Approved, AVP-Law
EXHIBIT B
Section 1. SAFETY
     (a) Clearances/Impairments. The Industry shall not permit or maintain any
building, platform, fence, gate, vehicle, or other structure, obstruction or
material of any kind, closer to the Track than the standard clearances of the
Railroad without the prior written consent of the Railroad. The standard
clearances of the Railroad are (i) horizontally, nine(9) feet from the
centerline of the Track, end (II) vertically, twenty-three (23)feet above the
top of the rail of the Track. For any portion of the Track that is curved, the
standard horizontal clearance shall be increased one and one-half inches for
each degree of curvature. All doors, windows and gates shall be of the sliding
type or open away from the Track opening them toward the Track would impair
clearance. Any moveable appliance, including, but not limited to, dock plates
and loading or unloading spouts or equipment, that impairs the standard
clearances only when in use, shall be securely stored or fastened by the
Industry when not in use so as to not impair such clearances. If greater
clearances are required by the National Electrical Safety Code or by statute,
regulation or other competent public authority, the Industry shall comply
therewith and shall obtain any necessary public authority and Railroad consent
to impair clearances before creating an impairment. Any structure, material or
other obstruction (whether In use or not) which is closer to the Track than the
Railroad’s standard clearances or applicable public authority, whichever
distance is greater, shall be considered an impairment, whether or not consented
to or permitted by the Railroad or public authority.
     (b) Facilities. The Industry shall not construct, locate, maintain or
permit the construction or erection of any pits, loadout facilities, buildings,
private crossings, beans, pipes, wires, or other obstructions or installations
of any kind or character (hereinafter “Facilities”) over or under the Track
without the prior written consent of the Railroad.
     (c) Walkways. The Industry, at its expense, shall provide and maintain a
clear and safe pathway for Railroad employees along both sides of the Track
beyond the clearance point. If walkways are required by statute or regulation,
the industry, at its expense, shall ensure that walkways are built and
maintained to conform with such statute or regulation.
     (d) Industry to Train and Oversee Employees. The Industry shall have a
non-delegable duty and responsibility to train and oversee its employees and
agents as to proper and safe working practices while performing any work in
connection with this Agreement, or any work associated with the Railroad serving
the Industry over the Track.
     (e) Intraplant Switching. The Industry shall not perform, permit or cause
intraplant switching without the prior written consent of the Railroad.
Intraplant switching means the movement of rail cars on the Track by the
Industry by any method and includes the Industry’s capacity to move rail cars,
whether before, during or after any such movement.
     (f) Standards. The Industry shall comply with all applicable ordinances,
regulations, statutes, rules, decisions and orders including, but not limited
to, safety, zoning, air and water quality, noise, hazardous substances and
hazardous wastes (hereinafter “Standards”) issued by any federal, state or local
governmental body or agency (hereinafter “Authority”). If the industry is not in
full compliance with any Standards issued by any authorized Authority, the
Railroad, after notifying the industry of its noncompliance and the industry’s
failure within twenty days of such notice to correct such noncompliance, may
elect to take whatever action is necessary to bring the Track and any Railroad
property into compliance with such standards; PROVIDED, HOWEVER, that if
industry’s failure to comply with standards interferes with, obstructs or
endangers Railroad mainline or yard operations in anyway, Railroad may initiate
compliance action immediately. The Industry shall reinsure the Railroad for all
costs (including, but not limited to, consulting, engineering, clean-up,
disposal, legal costs and attorneys, fees, fines and penalties) incurred by the
Railroad in complying with, abetting a violation of, or defending any claim of
violation of such standards. A waiver by the Railroad of the breach by the
industry of any conversant or condition of this Agreement shall not impair the
right of the Railroad to avail itself of any remedy for subsequent breach
thereof
     (g) Railcars Containing Hazardous Materials. If the Industry uses the Track
for the purpose of shipping, receiving or storing Railcars containing hazardous
materials, as defined by the Department of Transportation (the “DOT”), the
Industry will comply with and abide by all DOT regulations as set out in 49 Code
of Federal Regulations, parts 100-199, inclusive, as amended from time to time,
and provisions contained in applicable circulars of the Bureau of Explosives,
Association of American Railroads, including any and all amendments and
supplements thereto. The term “standards” defined in section 1(f) shall include
(but is not limited to) regulations referenced in this subsection (g).
     (h) Telecommunications and Fiber Optic Cable System. Telecommunications and
Fiber Optic Cable systems may be buried on the Railroad’s property. Industry
shall telephone the Railroad during normal business hours (7.00 a.m. to 9.00
p.m., Central Time, Monday through Friday, except holidays) at 1-500.336-9193
(also a 24-hour, 7-day number for emergency calls) to determine if
telecommunications or fiber optic cable are buried anywhere on the Railroad’s
premises to be used by the industry. If it is, industry telephone with the
telecommunication company(ies) involved, arrange for a cable locator, and make
arrangements for relocation or other protection of the cable and will Commence
no work Railroad’s property until all such protection or relocation has been
accomplished.
Exhibit B
Page 1 of 5

E-12



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT B

      ITC Ind Dev-New Trk 03/01/03
Form Approved, AVP-Law   EXHIBIT B

     (i) Fire Precautions. Industry shall not permit, place, pile, store, or
stack any flammable material within ten (10) feet of centerline of the Track.
Industry shall remove or otherwise control vegetation adjacent to the Track so
that it does not constitute a fire hazard. Industry shall ensure that suitable
firefighting equipment is available and in working order.
     (j) Notice and Flagging. Prior to entering Railroad’s right of way or other
property for the purpose of performing any maintenance, repair, or
reconstruction of the Track as set forth in this Agreement, and/or constructing
additional track segments connecting to the Track, the Industry and/or its
contractors are required to first notify the Railroad’s local Manager of Track
Maintenance at least ten (10) working days in advance of such work so that the
Railroad can determine if flagging and/or other protection is needed. If
Railroad deems that flagging and/or other protection is needed, no work of any
kind shall be performed, and no person, equipment, machinery, tool(s),
materials(s), vehicles(s), or thing(s) shall be located, operated, placed, or
stored within 25 feet of the Track or any other track of Railroad at any time,
for any reason, unless and until a Railroad flagman is provided to watch for
trains. If flagging or other special protective or safety measures are performed
by the Railroad, such services will be provided at Industry’s expense with the
understanding that if the Railroad provides any flagging or other services, the
Industry shall not be relieved of any of its responsibilities or liabilities set
forth herein. Industry shall promptly pay to Railroad all charges connected with
such services within 30 days after presentation of a bill. The rate of pay per
hour for each flagman will be the prevailing hourly rate in effect for an eight
hour day for the class of flagman used during regularly assigned hours and
overtime in accordance with Labor Agreements and Schedules in effect at the time
the work is performed. In addition to the cost of such labor, a composite charge
for vocation, holiday, health and welfare, a supplemental sickness, Railroad
Retirement and Unemployment Compensation, supplemental pension, Employer’s
Liability and Property Damage and Administration will be included, computed on
actual payroll. The composite charge will be the prevailing composite charge in
effect on the day that the flagging is provided. One and one-half times the
current hourly rate is paid for overtime, Saturdays and Sundays; two and
one-half times current hourly rate for holidays. Wage rates are subject to
change at any time, by law or by agreement between the Railroad and its
employees, and may be retroactive as a result of negotiations or a ruling of an
authorized Governmental Agency. Additional charges on labor are also subject to
change. It the wage rate or additional charges are changed, the Industry shall
pay on the basis of the new rates and charges. Reimbursement to the Railroad
will be required covering the full eight hour day during which any flagman is
furnished, unless the flagman can be assigned to other Railroad work during a
portion of such day. In which event reimbursement will not be required for the
portion of the day during which the flagman is engaged in other Railroad work.
Reimbursement will also be required for any day not actually worked by said
flagman following the flagman assignment to work on the project for which the
Railroad is required to pay the flagman and which could not reasonably be
avoided by the Railroad by assignment of such flagman to other work, even though
the Industry and/or Industry’s contractors may not be working during such time.
When it becomes necessary for the Railroad to bulletin and assign an employee to
a flagging position in compliance with union collective bargaining agreements,
the Industry or Industry’s contractors must provide the Railroad a minimum of
five (5) days notice prior to the cessation of the need for a flagman. If five
(5) days notice of cessation is not given, the Industry will still be required
to pay flagging charges for the five (5) day notice period required by union
agreement to be given to the employee, even though flagging is not required for
the period. An additional ten (10) days notice must then be given to the
Railroad if flagging services are needed again after such five (5) day cessation
notice has been given Railroad.
Section 2. LIABILITY
     (a) For purposes of this Section, the following definitions shall apply:
     (1) “Railroad”: the Railroad and its officers, agents and employees.
     (2) “Industry”: the Industry and its officers, agents and employees.
     (3) “Party”: the Railroad or the Industry.
     (4) “Third Person”: any Individual, corporation or entity other than the
Railroad or the Industry.
     (5) “Loss” means loss of or damage to the property of any Third Person or
Party and/or injury to or death of any Third Person or Party. “Loss” shall also
include, without limitation, the following associated expenses incurred by a
Party; costs, expenses, the cost of defending litigation, attorneys’ fees,
expert witness fees, court costs, the amounts paid in settlement, the amount of
the judgment, and pre-judgment and post-judgment Interest and expenses arising
form analysis and cleanup of any incident involving the release of hazardous
substances or hazardous wastes.
Exhibit B
Page 2 of 5

E–13



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT B
EXHIBIT B
ITC Ind Dev-New Trk 03/01/03
From Approved, AVP-Law
     (b) Except as otherwise specifically provided in this Agreement, all Loss
related to the construction, operation , maintenance, use, presence or removal
of the Track shall be allocated as follows:
     (1) The Railroad shall Indemnify Industry from and against Loss arising
from or growing out of the negligent acts or omissions of the Railroad.
     (2) The industry shall Indemnify Railroad from and against Loss arising
from or growing out of the negligent acts or commissions of the Industry or
arising from:
     (i) Any Implement of the Track by Industry as described in Section 1(a);
     (ii) the Industry’s failure to construct or adequately maintain pathways or
walkways as required by Section 1(c);
     (iii) intraplant switching as defined by Section 1(e);
     (iv) the Industry’s failure to comply with Standards, as required by
Section 1(f);
     (v) any explosion and leakage or evaporation of hazardous substances or
hazardous wastes shipped, received or stored by Industry resulting from
industry’s failure to comply with DOT and other applicable regulations as set
forth in Section 1(f) and 1(g) of Exhibit B; or
     (vi) any damage to Industry’s cargo and commodity stored in railcars on the
Track resulting from any act or event beyond the control of Railroad including,
without limitation, any Act of God and specifically including water damage from
whatever source including drainage runoff and leakage.
     (3) Subsection 2(b)(2), subparagraphs (i) through (v), apply regardless of
whether the Railroad had notice of, consented to, or permitted the aforesaid
impairments, failures, non-compliance with Standards wastes or substances, and
whether or not the Railroad or a Third Person contributes to cause the Loss.
     (4) Expect as otherwise more specifically provided in this Agreement,
Railroad and Industry shall pay equal parts of the Loss that arises out of the
joint or concurring negligence of the Railroad and the Industry, whether or not
the acts or omissions or a Third Person contribute to cause the Loss; PROVIDED,
however, that nothing in this Agreement shall be construed as impairing the
right of either party of seek contribution or indemnification from a Third
Person.
     (5) Industry expressly and specifically assumes potential liability under
this subsection (b) for clams of actions brought by industry’s own employees.
Industry waives immunity it may have under worker’s compensation or industrial
insurance acts to indemnify Railroad under this subsection (b). Industry
acknowledges that this waiver was mutually negotiated by the parties hereto.
     (6) No court of jury findings in any employee’s sult pursuant to any
worker’s compensation act or the Federal Employer’s Liability Act against a
party to this Agreement may be relied upon or used by Industry in any attempt to
assert liability against Railroad.
Section 3. REARRANGEMENT OF TRACK; ADDITIONAL TRACKAGE.
     (a) The Railroad may rearrange or reconstruct the Track or modify its
elevation in order to develop or change nearby Railroad property or tracks,
provided that the Industry shall continue to have similar trackage without
additional cost to the Industry. If, however, the change in Track or its
apportanances, is required by or as a result of any law, ordinance, regulation,
or other contingence over which the Railroad has no control. the Industry shall
bear the cost of the change.
     (b) All reference in this Agreement to track shall apply to the Track is
constructed, even if it differs or varies from its depiction on Exhibit A.
References in this Agreement to Track shall also apply to rearrangements,
reconstructions, extensions or additions to the Track.
Section 4. PAYMENT OR BILLS; ASSIGNABLE COSTS.
     (a) Bills for expenses properly chargeable to the Industry pursuant to this
Agreement shall be paid by the Industry within thirty days after presentation by
the Railroad expect as otherwise provided. Bills not paid within thirty days
shall be subject to interest at the then current rate charged by the Railroad.
Exhibit B
Page 3 of 5
E-14





--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT B
EXHIBIT B
ITC Ind Dev-New Trk 03/01/03
Form Approved, AVP-Law
     (b) “Cost” or “expense” for the purpose of this Agreement shall be all
assignable costs and expenses including all current Railroad cost additives.
Material shall be charged at its current value when and where used. Assignable
costs are any costs incurred by the Railroad that are directly or indirectly
attributable to the construction, maintenance or operation of the Track that the
Railroad has not specifically agreed to pay under tha terms of this Agreement.
Section 5. GOVERNMENTAL RESTRICTIONS.
          This Agreement is made subject to all applicable laws, rules and
regulations of the United States Government or any state, municipal, or local
governmental authority now or hereafter in effect.
Section 6. TERMINATION.
     (a) Industry may terminate this Agreement upon thirty (30) days’written
notice to Railroad.
     (b) Railroad may terminate this agreement by sending thirty (30) days’
written notice to industry’s last know address:
     (1) if industry does not use the Track in an active and substantial way for
a continuous period of six (6) months; PROVIDED, HOWEVER, that industry has the
option after receipt of such notice to pay an annual fee towards the cost of
maintaining the switch connection up to the clearance point as set forth in this
Agreement. The Railroad’s notice of termination for lack of use shall state the
current amount to the annual fee and how frequently it may be adjusted; Industry
may accept that option by payment of the annual fee before the termination
becomes affective on the thirtieth day after notice was mailed.
     (2) if industry is in default in the performance of any covenant or promise
in this Agreement and continues in default for a period of thirty (30) days
after receiving such notice of default from the Railroad; PROVIDED, HOWEVER,
that if a default by the industry is deemed by the Railroad to be unusually
dangerous or hazardous, the Railroad may immediately suspend its performance
under this Agreement during the thirty day default cure period. Such termination
shall be effective on the thirty-first day after the Railroad sent notice of
default if default still exists and no further notice of termination shall be
required.
     (3) upon thirty (30) days’ written notice if continued operation of Track
(including but not limited ot the switch connection itself) becomes
impracticable due to abandonment or embargo of rail lines, or if the continued
presence of the Track would interfere with Railroad operations (including but
not limited to, line changes, construction of new lines, or railroad
installation of facilities). In the event Railroad terminates this Agreement
pursuant ot this subparagraph, Railroad shall attempt to provide industry a
substitute switch connection if such a switch connection would be reasonably
practicable, could be made safely, and would furnish sufficient business to
justify the cost of construction and maintenance.
     (c) Termination of this Agreement for any reason shall not affect any of
the rights or obligations that the parties hereto may have accrued. or
liabilities, accrued or otherwise, which may have arisen prior thereto.
Section 7. SURRENDER UPON TERMINATION.
          Upon termination of this Agreement howsoever, the Industry shall
vacate and surrender the quiet and peaceable possession of any right-of-way or
other property owned by the Railroad upon which the Track is located. The
Railroad shall have the right to remove the portion of the Track it owns. Not
later than the last day of the term of this Agreement, the Industry, at its sole
cost and expense, shall (a) remove from the Railroad’s right-of-way or other
property all (i) portions of the Track owned by the Industry, (ii) obstructions,
(iii) contamination caused by or arising from the use of the Track for purposes
of the Industry, Facilities (as defined in Section 1(b)) and other property not
belonging to the Railroad or a third party, located thereon and (b) restore the
Railroad’s right-of-way to as good a condition as the same was in before the
date of this Agreement. If the industry falls to perform such removal and
restoration, or if the work performed by the industry is not satisfactory to the
Railroad, the Railroad may perform the work at industry’s expense. Any portion
of the Track owned by industry and not removed as provide herein may, at
Railroad’s election, be deemed abendoned and Railroad, at industry’s sole cost
and expense, may remove such portion(s) of the Track from Railroad’s property
and dispose of same and restore Railroad’s properly. If Railroad performs such
track removal and/or disposal, the industry agrees to reimburse the Railroad,
with thirty (30) days of its receipt of billing from the Railroad, for all costs
and expenses incurred by Railroad (less any resulting salvage value) in
connection therewith.
Exhibit B
Page 4 of 5

E-15



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT B
ITC Ind Dev-New Trk 03/01/03
Form Approved, AVP-Law
Section 8. NOTICES.
     a) Any notice, consent or approval that other party hereto desires or is
required to give to the other party under this Agreement shall be in writing.
The notice, consent or approval shall be deemed to have been given to the
Industry by serving the Industry personally or by mailing the same, postage
prepaid, to the industry at the last address known to the Railroad. Notice may
be given to the Railroad by mailing the same, postage prepaid to Union Pacific
Railroad Company, Attention: Real Estate Department, 1400 Douglas Street, Omaha,
Nebraska 68179.
     (b) Notices involving a notice of default or termination shall be by
certified mail, return receipt requested, and such notice shall be deemed given
on the data deposited with the United States Postal Service.
Section 9. ASSIGNMENT: USE BY THIRD PARTIES.
          The Industry shall not assign this Agreement or permit use of the
Track by anyone other than the Industry without the prior written consent of the
Railroad. The Industry shall notify the Railroad. In writing of any assignment
to an affiliate prior to the effective date of the assignment. For any departure
from the terms of this Section, the Railroad may terminate this Agreement. The
Railroad shall not unreasonably withhold its consent to an assignment of this
Agreement.
Section 10. SUCCESSORS AND ASSIGNS.
           Subject to the provisions of Section 9, the rights and obligations
contained in this Agreement shall pass to an be binding upon this heirs,
executors, administrators, successors and assigns of the parties to this
Agreement.
Exhibit B
Page 5 of 5

E–16



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT C
Approved: Insurance Group
Created: 9/23/05
Last Modified: 9/23/05
EXHIBIT C
Union Pacific Railroad
Contract Insurance Requirements
Industrial Track
Industry shall, at its sole cost and expense, procure and maintain during the
life of this Agreement (except as otherwise provided in this Agreement) the
following insurance coverage:

A.   Commercial General Liability insurance. Commercial general liability (CGL)
with a limit of not less than $1,000,000 each occurrence and an aggregate limit
of not less than $2,000,000. CGL insurance must be written on ISO Occurrence
Form CG 00 01 12 04 (or a substitute form providing equivalent coverage).      
The policy must also contain the following endorsement, which must be stated on
the certificate of insurance:

  •   Contractual Liability Railroads ISO Form CG 24 17 10 01 (or a substitute
form providing equivalent coverage) showing “Union Pacific Railroad Property” as
the Designated Job Site.

B.   Business Automobile Coverage insurance. Business auto coverage written on
ISO Form CA 00 01 (or a substitute form providing equivalent liability coverage)
with a combined single limit of not less than $1,000,000 for each accident.    
  The policy must contain the following endorsements, which must be stated on
the certificate of insurance:

  •   Coverage for Certain Operations in Connection With Railroads ISO Form CA
20 70 10 01 (or a substitute form providing equivalent coverage) showing “ Union
Pacific Railroad Property” as the Designated Job site.     •   Motor Carrier Act
Endorsement – Hazardous Materials Cleanup (MSC-90) if required by law.

C.   Workers’ Compensation and Employers Liability insurance. Coverage must
include but not be limited to:

  •   Industry’s statutory liability under the Workers’ Compensation laws of the
state(s) affected by this Agreement.     •   Employers’ Liability (Part B) with
limits of at least $500,000 each accident, $500,00 disease policy limit,
$500,000 each employee.

If Industry is self-insured, evidence of state approval and excess Workers’
Compensation coverage must be provided. Coverage must include liability arising
out of the U.S. Longshoremen’s and Harbor Workers’ Act, the Jones Act, and the
Outer Continental Shelf Land Act, if applicable.
The policy must contain the following endorsement, which must be stated on the
certificate of insurance:

  •   Alternate Employer Endorsement ISO Form WC 00 03 01 A (or a substitute
form providing equivalent coverage) showing Railroad in the schedule as the
alternate employer.

D.   Umbrella or Excess insurance. If Industry utilizes umbrella or excess
policies, these policies must “follow form” and afford no less coverage than the
primary policy.

Exhibit C - Industry Track
Page 1 of 2
 

E-17



--------------------------------------------------------------------------------



 



EXHIBIT 10.13
EXHIBIT C

      Approved : Insurance Group
Created : 9/23/05
Last Modified : 9/23/05  

EXHIBIT C

Other Requirements

E.   All policy(les) required above (except Workers “Compensation and Employers”
Liability) must include Railroad as “Additional Insured” using ISO Additional
Insured Endorsements CG 20 26 and CA 20 48 (or substitute forms providing
equivalent coverage). The coverage provided to Railroad as additional insured
shall, to the extent provided under ISO Additional Insured Endorsements CG 20 26
and CA 20 48, provide coverage for Railroad’s negligence whether sole or
partial, active or passive, and shall not be limited by industry’s liability
under the indemnity provisions of this Agreement.

F.   Punitive damages exclusion, if any, must be deleted (and the deletion
indicated on the certificate of insurance), unless the law governing this
agreement prohibits all punitive damages that might arise under this Agreement.

G.   Industry waives all rights of recovery, and its insurers also waive all
rights of subrogation of damages against Railroad and its agents, officers,
directors and employees. This waiver must be stated on the certificate of
insurance.

H.   Prior to using the Track covered herein, industry shall furnish Railroad
with a certificate(s) of insurance, executed by a duly authorized representative
of each insurer, showing compliance with the insurance requirements in this
Agreement.

I.   All Insurance policies must be written by a reputable insurance company
acceptable to Railroad or with a current Best’s insurance Guide Rating of A –
and Class VII or better, and authorized to do business in the state in which the
Track is located.

J.   The fact that insurance is obtained by Industry, or by Railroad of behalf
of Industry, will not be deemed to release or diminish the liability of
Industry, Including without limitation, liability under the indemnity provisions
of this Agreement Damages recoverable by Railroad from Industry or any third
party will not be limited by the amount of the required insurance coverage.

Exhibit C - Industry Track
Page 2 of 2

E–18